Citation Nr: 9912412	
Decision Date: 05/05/99    Archive Date: 05/12/99

DOCKET NO.  94-24 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased rating for cystic lesion of the 
left knee with post operative status of left patellar tendon 
rupture, currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. P. Havelka, Associate Counsel





INTRODUCTION

The veteran's active military service extended from June 1969 
to February 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1992 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in part, granted 
an increased rating of 20 percent for the veteran's service 
connected left knee disorder.  A December 1998 RO rating 
decision granted service connection for arthritis of the left 
knee and assigned a 10 percent disability rating for that 
disorder.  

The case was previously before the Board in May 1997, when it 
was remanded for retrieval of medical records and for 
examination of the veteran and medical opinions.  The 
requested development has been completed.  The Board now 
proceeds with its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected left knee disorder is 
manifested by instability requiring use of a knee brace and 
complaints of pain and discomfort.  

3.  The service-connected left knee disorder most nearly 
approximates a disability which is severe.  


CONCLUSION OF LAW

The criteria for a 30 percent rating, and not in excess 
thereof, for cystic lesion of the left knee with post 
operative status of left patellar tendon rupture, have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991);  38 C.F.R. Part 
4, including §§ 4.7, 4.71a and Diagnostic Code 5257 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, he has presented 
a claim which is plausible.  His assertion that his service 
connected left knee disorder has increased in severity is 
plausible.  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992) (where a veteran asserted that his condition had 
worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  All relevant facts have been 
properly developed and no further assistance to the veteran 
is required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107(a).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (1998). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system, in self support of 
the individual.  38 C.F.R. § 4.10 (1998).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1998).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (1998).  Consideration of the whole 
recorded history is necessary so that a rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(1998); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  
However, while the regulations require review of the recorded 
history of a disability by the adjudicator to ensure a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran's service medical records reveal that he suffered 
from left knee pain during his period of active military 
service.  In April 1972, shortly after discharge, a VA 
examination of the veteran was conducted.  X-ray examination 
revealed a small cystic lesion on the inferior pole of the 
left patella.  Subsequent medical treatment records reveal 
that the veteran had continued complaints of left knee pain 
and laxity.  VA medical records reveal that the veteran 
required surgical treatment for his service connected left 
knee disability in 1993.  

In November 1995 a VA orthopedic examination of the veteran 
was conducted.  Range of motion testing of the left knee 
revealed that the veteran had flexion to 130 degrees and 
extension to 0 degrees.  The examining physician noted that 
the "ACL and MCL are slack."  He was noted to wear a brace 
on his left knee and walk with a left limp.  The diagnosis 
was "status post arthroscopic surgery, left knee 
instability."  

Medical records reveal that the veteran again required 
surgery on his left knee in March 1996.  This time the 
surgery was to repair a ruptured left patellar tendon.  
Medical records reveal that the veteran required 
rehabilitation and physical therapy subsequent to the 
surgery.  An October 1997 VA orthopedic consultation revealed 
that the veteran's surgical incision was well healed.  Range 
of motion testing of the veteran's left knee revealed 
extension to 0 degrees and flexion to 110 degrees.  

In January 1998 the most recent VA examination of the veteran 
was conducted.  The examining physician reviewed the 
veteran's medical history.  It was noted that the veteran 
required a knee brace on his left knee and had used a brace 
for the prior 

5 years.  He walked with a marked limp on the left side.  The 
veteran reported constant pain of level "5-7/10 all the time 
with flare-ups of 10/10 with bad weather, stairs, or standing 
for prolonged periods of time.  Left knee instability was 
noted.  Range of motion testing revealed extension to -10 
degrees and flexion to 110 degrees.  The examining 
physician's medical opinion was "moderate loss of function 
due to pain."  

The Board notes there are several other diagnostic codes 
under which knee disabilities can be rated.  Diagnostic code 
5256 contemplates ankylosis, bony fixation of the knee.   
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5256 (1998).  The 
medical evidence of record does not reveal the presence of 
any ankylosis.  Therefore, rating under this diagnostic code 
is inappropriate.  Diagnostic codes 5258 and 5258 involve 
disorders which result in removal or dislocation of knee 
cartilage.   38 C.F.R. Part 4, § 4.71a, Diagnostic Codes 
5258, 5259 (1998).  While the medical evidence of record does 
show surgery to remove a cartilage fragment in 1993, the 
veteran's primary disability remains pain and instability of 
the left knee.  Moreover, these diagnostic codes provide for 
a maximum disability rating of only 20 percent.  As such, it 
is also inappropriate to rate the veteran's service connected 
left knee disability under either of these diagnostic codes.  
Limitation of flexion of the knee (leg) is rated under 
diagnostic code 5260.  However limitation of flexion to 60 
degrees warrants a noncompensable (0%) disability rating.  
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5260 (1998).  The 
medical evidence of record reveals that the veteran has 
flexion to 110 degrees so he does not even meet the criteria 
for a compensable disability rating under this diagnostic 
code.  Similarly, the veteran does not meet the criteria for 
a compensable disability rating for limitation of extension 
of the knee (leg).   38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5261 (1998).  As such, the Board concludes that the 
veteran's service connected left knee disorder is most 
properly rated under diagnostic code 5257 for other 
impairments of the knee.  

The veteran's service connected left knee disorder is 
currently rated as 20 percent disabling under diagnostic code 
5257.  That rating contemplates other impairments of the knee 
with recurrent subluxation or lateral instability.  A 20 
percent rating is assigned for a moderate disability.  A 30 
percent rating, the highest rating assignable under this 
code, contemplates a severe disability.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5257 (1998). 

The medical evidence of record reveals that the veteran has 
complaints of pain in his left knee.  He continues to have 
instability and requires the use of a knee brace.  He walks 
with a marked limp on the left side and does have some 
limitation of motion of the left knee, although it is not to 
a compensable degree under the appropriate diagnostic codes 
as noted above.  In the instant case the Board finds the 
veteran's marked limp and his required long-term use of a 
brace on his left knee to be indicative of a severe left knee 
disability.  As such, an increased rating of 30 percent is 
granted under diagnostic code 5257.  The Board notes that the 
30 percent disability rating is the maximum assignable rating 
under diagnostic code 5257.  Moreover, as we have noted 
above, the veteran dose not meet any of the criteria which 
would warrant rating his service connected left knee 
disability under any other diagnostic code.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (1998) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (1998), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(1998).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 30 percent evaluation for his service-connected left 
knee disorder.  The Board has considered the veteran's claim 
for an increased rating for his musculoskeletal disability 
under all appropriate diagnostic codes.  The Board also notes 
that during the pendency of  this appeal the RO granted 
service connection for arthritis of the left knee and 
assigned a 10 percent disability rating for the arthritis.  
As stated above, painful, unstable, or malaligned joints, due 
to healed injury, are entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59 (1998).  
This has been accomplished in the present case as the veteran 
is assigned a 30 percent disability rating for his left knee 
instability and a 10 percent disability rating for his left 
knee arthritis.  Moreover, although the Board is required to 
consider the effect of pain when making a rating 
determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  







	(CONTINUED ON NEXT PAGE)



ORDER

An increased rating of 30 percent, and not in excess thereof, 
is granted for cystic lesion of the left knee with post 
operative status of left patellar tendon rupture, subject to 
the law and regulations governing the payment of monetary 
awards.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

